

114 S542 IS: Counterterrorism Border Security Enhancement Act
U.S. Senate
2015-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 542IN THE SENATE OF THE UNITED STATESFebruary 24, 2015Mr. Coats introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo enhance the homeland security of the United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Counterterrorism Border Security Enhancement Act.
		2.Border security assessment
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security, in consultation with the Secretary of State, shall—
 (1)conduct a review and assessment examining how existing border security and entry procedures could be improved and strengthened as a response to—
 (A)threats to the homeland emanating from the Islamic State in Iraq and Syria (commonly known as ISIS); and (B)growing participation by United States and European nationals as foreign fighters in Syria and Iraq and in terrorist activity; and
 (2)submit a report to Congress containing the results of the assessment conducted pursuant to paragraph (1).
 (b)FocusThe assessment conducted pursuant to subsection (a) shall focus on the Visa Waiver Program requirements for travelers and program countries, including—
 (1)the information collected from aliens applying for travel authorization through the Electronic System for Travel Authorization and whether additional information, such as dual nationality, travel history, all travel document data, proposed travel plans, and co-traveler information, should be required;
 (2)cooperation by program countries with current information sharing efforts under paragraphs (2)(D), (2)(F), and (9)(D) of section 217(c) of the Immigration and Nationality Act (8 U.S.C. 1187(c)); and
 (3)whether program countries shall be required to establish programs for the collection of advance passenger information to counter terrorist travel.
				3.Visa Waiver Program
			(a)Electronic System for Travel Authorization
 (1)Validity of travel eligibilitySection 217(h)(3)(C)(i) of the Immigration and Nationality Act (8 U.S.C. 1187(h)(3)(C)(i)) is amended to read as follows:
					
						(i)In general
 (I)RulemakingSubject to subclauses (II) through (IV), the Secretary of Homeland Security, in consultation with the Secretary of State, shall prescribe regulations that provide for a period, not to exceed 3 years, during which a determination of initial eligibility to travel under the program will be valid.
 (II)ApplicationAn alien may submit an application through the System without imminent travel plans, at which time the alien will be charged the fee established under subparagraph (B).
 (III)Travel plansAn alien may not travel to the United States under the program unless, before such travel— (aa)the alien submits or updates an application with the alien’s proposed travel plans; and
 (bb)the Secretary of Homeland Security approves through the System.
 (IV)RevocationNotwithstanding any other provision in this section, the Secretary may revoke approval of eligibility to travel at any time and for any reason..
 (2)Authority to amend information collected and eligibility questionsThe Secretary of Homeland Security, in consultation with the Secretary of State, is authorized to amend regulations promulgated pursuant to section 217(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1187(h)(3)) to ensure that each applicant is required—
 (A)to provide biographical information and answer eligibility questions relevant to current security risks identified in the assessment conducted under section 2; and
 (B)to include information listed in subsection (b)(1) of such section. (b)Report on cooperation (1)In generalNot later than 30 days after the date of the enactment of this Act, and every 6 months thereafter, the Secretary of Homeland Security and the Secretary of State shall jointly submit a report to Congress that—
 (A)details each Visa Waiver Program country’s cooperation with information sharing efforts described in paragraphs (2)(F) and (9)(D) of section 217(c) of the Immigration and Nationality Act (8 U.S.C. 1187(c)); and
 (B)identifies all the countries that are not fully cooperating with the efforts referred to in subparagraph (A).
					(2)Effect of noncooperation
 (A)In generalNot later than 30 days after a country designated as a Visa Waiver Program country under section 217(c) of the Immigration and Nationality Act (8 U.S.C. 1187(c)) is identified as not fully cooperating under paragraph (1), the Secretary of Homeland Security—
 (i)shall terminate such designation; and (ii)may no longer approve any applications submitted by nationals of such country under the Electronic System for Travel Authorization.
 (B)ReinstatementNot sooner than 90 days after the Secretary of Homeland Security, in consultation with the Secretary of State, determines that a country described in subparagraph (A) is fully cooperating, the Secretary of Homeland Security may redesignate such country as a Visa Waiver Program country.
 (c)Security risk updatesSection 217(c)(5)(A)(i) of the Immigration and Nationality Act (8 U.S.C. 1187(c)(5)(A)(i)) is amended by striking the matter preceding subclause (I) and inserting the following:
				
 (i)In generalNot later than 60 days after the date of the enactment of the Counterterrorism Border Security Enhancement Act, and semiannually thereafter, the Secretary of Homeland Security, in consultation with the Secretary of State—.
 4.Visa application processThe Secretary of State shall submit a plan to Congress for training consular officers on visa interviewing techniques that—
 (1)emphasizes counterterrorism efforts; and (2)includes any budgetary implications of implementing the plan.
			5.United States citizens engaged in terrorist activities
 (a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of Homeland Security, the Secretary of State, and the Attorney General shall jointly submit to Congress a plan for—
 (1)increasing, upon arrival at any United States port of entry, the scrutiny of private United States citizens who have recently traveled to Syria, Iraq, Afghanistan, Pakistan, or Libya; and
 (2)enhancing the capabilities and authorities of the Department of Justice and other Federal agencies to investigate, arrest, charge, and prosecute United States citizens who are suspected of engaging in terrorist acts or involvement with a terrorist organization, including proposals for legislative action that would enhance such capabilities and authorities.
 (b)Revocation of passportsThe Act entitled An Act To regulate the issue and validity of passports, and for other purposes, approved July 3, 1926 (44 Stat. 887; 22 U.S.C. 211a et seq.), is amended by adding at the end the following:
				
 5.The Secretary of State may revoke and confiscate any passport issued to a United States citizen who—
 (1)is suspected of engaging in terrorist activities (as defined in section 212(a)(3)(B)(iv) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(iv))) outside of the United States; or
 (2)has demonstrated an intent to engage in the activities referred to in paragraph (1).. (c)Definition of treasonSection 2381 of title 18, United States Code, is amended by inserting (including terrorist organizations, as defined in section 212(a)(3)(B)(vi) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(vi))) after enemies.